No.    85-296

                I N THE SUPREME COURT OF THE STATE OF MONTANA

                                                 1985




MORTENSEN CONSTRUCTION CO., a n d
GLEN A. MORTENSEN, i t s P r e s i d e n t ,

                  P l a i n t i f f s and Respondents,

         -vs-

BURLINGTON NORTHERN,          INC.,

                  Defendant and Appellant.




APPEAL FROM:      District Court o f t h e Eighth J u d i c i a l D i s t r i c t ,
                  In a n d f o r t h e C o u n t y o f C a s c a d e ,
                  The Honorable J o h n McCarvel, J u d g e p r e s i d i n g .


COUNSEL OF RECORD:


         For Appellant:

                  T h o m a s S p e n c e a r g u e d , BN R a i l r o a d C o . ,   Billings,
                  Montana


         F o r Respondent:

                  L a r r y J o h n s o n ; James G r a y & M c C a f f e r t y , G r e a t F a l l s ,
                  Blon t a n a
                  P a t r i c k S u l l i v a n argued; Winston & C a s h a t t , Spokane,
                  Washington




                                                 Submitted:        September 27,         1985

                                                    Decided:       November 6 , 1 9 3 5




                             . _
                              L



                                                 Clerk
M r . J u s t i c e F r a n k B.         Morrison,           Jr.    d e l i v e r e d t h e Opinion o f
t h e Court.

        D e f e n d a n t B u r l i n g t o n N o r t h e r n , I n c . , a p p e a 1s t h e J a n u a r y

28,       1985,         judgment              in       favor       of       plaintiff           Mortensen

Construction            Company.               Plaintiff's                motion    to     dismiss        the

appeal a s untimely is granted.

        On J a n u a r y 2 8 ,           1985,       judgment       was e n t e r e d      in     favor of

M o r t e n s e n C o n s t r u c t i o n Co.        (Mortensen) and n o t i c e o f e n t r y o f

judgment         was    mailed           to    Burlington           Northern,         Inc.        (BN).    BN

timely        filed         a     motion           for     judgment          notwithstanding              the

v e r d i c t a n d m o t i o n f o r new t r i a l o n F e b r u a r y 8 ,                1985.        Prior

t o f i l i n g these motions,                     BN r e q u e s t e d    the court reporter to

p r o v i d e a t r a n s c r i p t of t h e p r o c e e d i n g s .          Due t o a b a c k l o g o f

work,      and    t h e c o u r t r e p o r t e r 's hospi-talization, no p o r t i o n s

of    the     transcript            were       provided          t o BN u n t i l        May      8,    1985.

        N o r u l i n g w a s made o n t h e m o t i o n s ,                so on March 2 5 , 1 9 8 5 ,

both     motions         were           deemed        denied       pursuant         to     Rule        59(d),

M.R.Civ.P.             No       e n t r y of t h e deemed d e n i a l s w a s made i n t h e

c o u r t r e c o r d , n o r w a s n o t i c e o f s u c h s e n t t o BN.                    The 30-day

time      limit        on       appeals        commenced           on      March     25,        1985,     and

expired on April                  24,    1985.           Thereafter,         BN c o u n s e l f i l e d a n

affidavit         o n May          9,    1985,        informing           t h e District         Court     he

would       amend           the     motions              once      he      received         the        entire

t r a n s c r i p t of t h e proceedings.

        On May 2 7 , 1 9 8 5 , M o r t e n s e n s e n t a l e t t e r t o BN d e m a n d i n g

payment o f t h e judgment.                        On May 3 0 ,         1 9 8 5 , BN f i l e d a m o t i o n

f o r s t a y o f p r o c e e d i n g s t o e n f o r c e judgment.                      A h e a r i n g was

h e l d b e f o r e t h e D i s t r i c t Court on June 3 , 1985, which g r a n t e d

the     stay       of       execution,              yet     asserted          it    no      longer        had

j u r i s d i c t i o n over t h e c a s e .           BN f i l e d i t s n o t i c e o f a p p e a l o n

June 3,        1985.            Mortensen responded w i t h a motion to d i s m i s s

a p p e a l and motion f o r award o f damages,                             f i l e d J u n e 18, 1985.
        The     issues        we    address are:              1)    whether     BN's      appeal      is

timely;       and     2)    whether        Mortensen          s h o u l d b e awarded damages

a n d c o s t o f t h i s a p p e a l p u r s u a n t t o R u l e 3 2 , M. R.App.Civ. P.

        BN    argues        that       Rule      5,     M.R.App.Civ.P.          entitled        it    to

r e c e i v e n o t i c e o f t h e deemed d e n i a l . o f i t s m o t i o n s .           Rule 5,

M.R.App.Civ.P.             p r o v i d e s , i n p a r t , t h a t a t i m e l y Rule 5 0 ( b ) o r

R u l e 59 m o t i o n s u s p e n d s t h e r u n n i n g o f t i m e f o r a p p e a l u n t i l

an o r d e r i s e n t e r e d upon t h e m o t i o n and t h e c l e r k h a s m a i l e d

n o t i c e o f such e n t r y .

        I n making t h i s a r g u m e n t ,            BN i g n o r e s t h e p a s t d e c i s i o n s

o f t h i s C o u r t t h a t R u l e 5 9 ( d ) , M.R.Civ.P.               invokes a mandatory

time l i m i t .       F i e l d s v.      Summit E n g i n e e r i n g      (Mont.      1 9 8 2 ) , 653
P.2d 1204,      39 S t . R e p .      2057;        S e l l v.   Sell    (Mont.       1 9 8 1 ) , 630
P.2d 222,     38 S t . R e p .      956; L e i t h e i s e r v. Montana S t a t e P r i s o n

( 1 9 7 3 ) , 1 6 1 Mont. 343,    505 P.2d 1203.      The n o t i c e p r o v i s i o n

of R u l e 5 , M.R.App.Civ.P.                 a p p l i e s t o o r d e r s upon m o t i o n s , n o t

deemed        d e n i a 1s.          Rule        59(d),        M.R.Civ.P.,          as      amended,

e f f e c t i v e October 9, 1984, c l e a r l y p r o v i d e s t h a t a p o s t - t r i a l

motion       i s deemed d e n i e d 45 d a y s a f t e r i t s f i l i n g if it h a s

n o t been r u l e d upon.             W e f i n d B N ' s reading o f t h e Rules t o be

i n c o r r e c t , and d i s m i s s t h e a p p e a l a s u n t i m e l y .

        M o r t e n s e n a s s e r t s i t i s e n t i t l e d t o damages and c o s t o f

t h i s a p p e a l , p u r s u a n t t o Rule 3 2 , M.App.R.Civ.P.                       W do n o t
                                                                                           e

agree.          The        test      for      granting           damages      under       Rule       32,

M.App.R.Civ.P.                is       whether          there        are      substantial            and

reasonable          grounds         for    appeal,         and      whether     the    appeal        was

taken merely f o r d e l a y purposes.

        BN's     appeal advances a reasonable i n t e r p r e t a t i o n o f t h e

relationship           between            Rule        59 ( d ) , M.R.Civ.P.         and     Rule      5,

P4.App.R.Civ.P.               While t h e same a r g u m e n t h a s b e e n p r e v i o u s l y

rejected       by t h i s C o u r t ,         see L e i t h e i s e r ,    supra,     R u l e 59 ( d ) ,

P4.R.Civ.P.        h a s s i n c e b e e n amended, and R u l e 5 , M.App.R.Civ.P.
may be amended      in the near future for its lack of clarity.

We   do   not    find   BN's   appeal   to   be   frivolous,   and    deny

Mortensen's      motion    for   damages     pursuant   to     Rule    32,

M.App.R.Civ.P.




We concur:




hhief Justice
                                              '




1\f!P7A6L444&
Justice